DETAILED ACTION
Claims 1-23 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.   	Claims 1-10, 12, 13, 15-18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (US 2018/0219046 A1).

    	As per claim 1, Yamaguchi discloses an imaging device (figs. 1 and 23, solid-state imaging device (SSID) 1) comprising: 
  	pixels that are disposed in a row direction and a column direction and that include a first pixel and a second pixel adjacent to the first pixel along the row direction (figs. 1 and 23, pixel section 10, pixel(s) P, para 0045, 0046, 0112 and 0113);
  	a shield electrode (fig. 1, SSID 1, shield electrode 14) located between the first pixel and the second pixel (fig. 1, shield electrode 14 is located between each pixel P, see associated written description, also see para 0052); and 
  	a first shield via that extends from the shield electrode (fig. 1, SSID, first shield is extension extending downward between shield electrode 14 and wiring layer 122), wherein 
  	the first pixel (fig. 1, pixel P located far left) includes 
  	a first photoelectric conversion layer that converts incident light to generate charge (fig. 1, photoelectric conversion element 10a located far left), and 
  	a first pixel electrode that collects the charge generated by the first photoelectric conversion layer (fig. 1, first electrodes 13, para 0053),
  	the second pixel (fig. 1, pixel P in the middle) includes 
  	a second photoelectric conversion layer that converts incident light to generate charge (fig. 1, photoelectric conversion layer 10a in the middle), and 
  	a second pixel electrode that collects the charge generated by the second photoelectric conversion layer (fig. 1, first electrodes 13 in the middle, para 0053), 
  	the shield electrode (fig. 1, SSID 1, shield electrode 14) is electrically isolated from the first pixel electrode and the second pixel electrode (para 0054), and 
  	the first shield via (fig. 1, SSID, first shield is extension extending downward between shield electrode 14 and wiring layer 122) is located between the first pixel electrode and the second pixel electrode in a plan view (fig. 1, SSID, first shield is located between first electrodes of pixel P located on the left and pixel P located in the middle). 

   	As per claim 2, Yamaguchi further discloses the imaging device according to claim 1, wherein 
  	the pixels include a third pixel adjacent to the first pixel along the column direction (figs. 1 and 23, pixel section 10, pixel P, fig. 1 shows an exploded view of pixel P, which contains a plurality of pixels arranged in a array by column and row, as shown in fig. 23)
  	the third pixel includes a third photoelectric conversion layer that converts incident light to generate charge (fig. 1, pixel P, each pixel converts light to a charge, see associated written description and claim 1 above), and 
  	a third pixel electrode that collects the charge generated by the third photoelectric conversion layer (fig. 1, pixel P, each pixel collects a charge, see associated written description and claim 1 above), and 
  	the imaging device further comprises a second shield via that extends from the shield electrode and that is located between the first pixel electrode and the third pixel electrode in the plan view (fig. 1, pixel P, each pixel comprises a shield (between shield electrode 14 and wiring layer 122), furthermore pixel section 10 as shown in fig. 23, which has a plurality of pixels P, are arranged in a grid format and addressed by system controller 132, therefore a second shield can be located between a first pixel P and a third pixel P, also see para 0112-0117). 

   	As per claim 3, Yamaguchi further discloses the imaging device according to claim 2, wherein the pixels include a fourth pixel adjacent to the second pixel along the column direction, the fourth pixel includes a fourth photoelectric conversion layer that converts incident light to generate charge, and a fourth pixel electrode that collects the charge generated by the fourth photoelectric conversion layer, and the imaging device further comprises a third shield via that extends from the shield electrode and that is located between the first pixel electrode and the fourth pixel electrode in the plan view (claim limitations has been discussed and rejected, see claim 2 above, the pixel number is an arbitrary number, however each pixel P as shown in fig. 1 is comprised of each element and are grouped in the pixel section 10 as shown in fig. 23). 

   	As per claim 4, Yamaguchi further discloses the imaging device according to claim 1, further comprising: a fourth shield via, wherein the shield electrode surrounds the pixels in a shape of a lattice, and in the plan view, the fourth shield via extends from a vertex of the lattice of the shield electrode (figs. 1 and 23, pixel P, pixel section 10, pixel section 10 is arranged in a grid (i.e. lattice), and each shield (between shield electrode 14 and wiring layer 122), extends from each pixel P, therefore the shields surround the pixel(s) P within the pixel section 10, see associated written description, also see claims 2 and 3 above). 

   	As per claim 5, Yamaguchi further discloses the imaging device according to claim 1, further comprising: 
  	a first pixel via (fig. 1, pixel P, area that extends from wiring layer 121) that extends from the first pixel electrode (fig. 1, pixel P, electrode 13); and 
  	a second pixel via (fig. 1, pixel P adjacent to first pixel P, area that extends from wiring layer 121) that extends from the second pixel electrode (fig. 1, pixel P, electrode 13).

   	As per claim 6, Yamaguchi further discloses the imaging device according to claim 5, wherein, in the plan view, the first shield via (fig. 1, pixel P, extension extending downward between shield electrode 14 and wiring layer 122) is located between the first pixel via and the second pixel via (fig. 1, pixel P, extension extending downward between shield electrode 14 and wiring layer 122, is located between area that extends from wiring layer 121 which is considered first and second pixel via).

   	As per claim 7, Yamaguchi further discloses the imaging device according to claim 1, further comprising: 
  	a first wiring layer, wherein the first shield via extends from the shield electrode to the first wiring layer (fig. 1, pixel P, wiring layer 111).

   	As per claim 8, Yamaguchi further discloses the imaging device according to claim 1, further comprising: 
  	an insulating portion (fig. 1, interlayer insulating film 12) located between the shield electrode and the first 45P1022943photoelectric conversion layer and located between the shield electrode (fig. 1, interlayer insulating film is between shield electrode 14 and photoelectric conversion element 10a) and the second photoelectric conversion layer (fig. 1, interlayer insulating film 12 is located between adjacent pixel(s) P, see fig. 1 and its associated written description).

   	As per claim 9, Yamaguchi further discloses the imaging device according to claim 8, wherein, in the plan view, the insulating portion (fig. 1, pixel P, insulating film 12) includes a portion that does not overlap the shield electrode (fig. 1, pixel P, insulating film 12 does not overlap shield electrode 14, see associated written description, also see para 0051).

   	As per claim 10, Yamaguchi further discloses the imaging device according to claim 9, wherein, in the plan view, the insulating portion is spaced from the first pixel electrode (fig. 1, pixel P, insulating film 12 is spaced from first electrode 13). 
  	
  	As per claim 12, Yamaguchi further discloses an imaging device (figs. 1 and 23, solid-state imaging device (SSID) 1) comprising: 
  	pixels that are disposed in a row direction and a column direction and that include a first pixel (figs. 1 and 23, pixel section 10, pixel(s) P, para 0045, 0046, 0112 and 0113); 
  	a shield electrode that surrounds the pixels in a shape of a lattice (fig. 1, SSID 1, shield electrode 14, para 0055); and 
  	a first shield via that extends from the shield electrode (fig. 1, SSID, first shield is extension extending downward between shield electrode 14 and wiring layer 122), wherein the first pixel (fig. 1, pixel P located far left) includes 
  	a first photoelectric conversion layer that converts incident light to generate charge (fig. 1, photoelectric conversion element 10a located far left), 
  	a first pixel electrode that collects the charge generated by the first photoelectric conversion layer (fig. 1, first electrodes 13, para 0053), and 
  	an insulating portion (fig. 1, interlayer insulating film 12) located between the shield electrode and the first photoelectric conversion layer (fig. 1, interlayer insulating film is between shield electrode 14 and photoelectric conversion element 10a). 

   	As per claim 13, Yamaguchi further discloses the imaging device according to claim 12, wherein, in a plan view, the insulating portion (fig. 1, interlayer insulating film 12) is spaced from the first pixel electrode (fig. 1, first electrodes 13, para 0053).
   	
  	As per claim 15, Yamaguchi further discloses the imaging device according to claim 1, wherein a surface of the first pixel electrode and a surface of the shield electrode are in a same plane (fig. 1, pixel P, first electrode 13 and shield electrode 14 are in a same plane, see fig. 1 and its associated written description). 

   	As per claim 16, Yamaguchi further discloses the imaging device according to claim 12, further comprising: 
  	an amplifying transistor that includes a gate electrode electrically connected to the first pixel electrode (para 0048).

  	As per claim 17, Yamaguchi further discloses the imaging device according to claim 12, wherein, in a plan view, the insulating portion includes a portion that does not overlap the shield electrode (fig. 1, pixel P, insulating film 12 does not overlap shield electrode 14, see associated written description, also see para 0051).

   	As per claim 18, Yamaguchi further discloses the imaging device according to claim 1, further comprising: a fifth shield via, wherein the shield electrode surrounds the pixels in a shape of a lattice, and the first shield via and the fifth shield via extend from one side of the lattice of the shield electrode (figs. 1 and 23, pixel P, pixel section 10, pixel section 10 is arranged in a grid (i.e. lattice), and each shield (between shield electrode 14 and wiring layer 122), extends from each pixel P, therefore the shields surround the pixel(s) P within the pixel section 10, see associated written description, also see claims 2 and 3 above).

   	As per claim 22, Yamaguchi further discloses the imaging device according to claim 12, wherein, in a plan view, an area of the first pixel electrode is greater than an area of the shield electrode (fig. 1, pixel P, first electrodes 13 have a greater area than shield electrode 14, see fig. 1 and its associated written description). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2018/0219046 A1) in view of Watanabe (US 8,492,864 B2). 


As per claim 11, Yamaguchi discloses the imaging device according to claim 8, wherein the insulating portion has a film shape (fig. 1, pixel P, interlayer insulating film 12). 

Yamaguchi fails to teach a thickness of the film shape is greater than or equal to 10 nm. However, Watanabe discloses a solid-state imaging device (SSID) comprising an insulating film 18, wherein the thickness of the film may be in the range of 10 nm to 500 nm (Watanabe, fig. 2, SSID 1, insulating film 18, col. 8 lines 18-20). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamaguchi in view of Watanabe, as a whole, because doing so would provide a more efficient way insulating the pixel, thus retaining overall light and charge within the pixel. 

As per claim 14, Yamaguchi in view of Watanabe, as a whole, further discloses the imaging device according to claim 12, wherein the insulating portion has a film shape, and 46 P1022943a thickness of the film shape is greater than or equal to 10 nm (claim limitation has been discussed and rejected, see claim 11 above). 




5.  	Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2018/0219046 A1) in view of Aichi (US 2013/0082267 A1). 

   	As per claim 19, The imaging device according to claim 12, wherein a lower surface of the insulating portion and a side surface of the insulating portion form an angle that is less than 90 degrees.

  	Yamaguchi fails to teach a lower surface of the insulating portion and a side surface of the insulating portion form an angle that is less than 90 degrees. However, Aichi discloses a semiconductor device 1000 comprising an insulating film 17, wherein the side portion of the insulating film 17 is less than 90 degrees (Aichi, fig. 1a, insulating film 17, see associated written description, figs. 2b and 2c also show insulating film 17 being less than 90 degrees, para 0054 and 0073). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamaguchi in view of Aichi, as a whole, by incorporating the ability to have an insulating film/layer be less than 90 degrees as taught by Aichi, into the imaging device as taught by Yamaguchi, because doing so would provide a more sufficient way to insulate/block light, thus enhancing the accuracy of capturing incoming light of the pixel.
   	
  	As per claim 23, Yamaguchi discloses an imaging device comprising: 
  	pixels that are disposed in a row direction and a column direction and that include a first pixel and a second pixel adjacent to the first pixel along the row direction; and 
  	a shield electrode located between the first pixel and the second pixel, wherein
  	the first pixel includes a first photoelectric conversion layer that converts incident light to generate charge, 
  	a first pixel electrode that collects the charge generated by the first photoelectric conversion layer, and 
  	an insulating portion located between the shield electrode and the first photoelectric conversion layer (claim limitations have been discussed and rejected, see claim 12 above). 

   	Yamaguchi fails to teach a lower surface of the insulating portion and a side surface of the insulating portion form an angle that is less than 90 degrees. However, Aichi discloses a semiconductor device 1000 comprising a insulating film 17, wherein the side portion of the insulating film 17 is less than 90 degrees (Aichi, fig. 1a, insulating film 17, see associated written description, figs. 2b and 2c also show insulating film 17 being less than 90 degrees, para 0054 and 0073). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamaguchi in view of Aichi, as a whole, by incorporating the ability to have an insulating film/layer be less than 90 degrees as taught by Aichi, into the imaging device as taught by Yamaguchi, because doing so would provide a more sufficient way to insulate/block light, thus enhancing the accuracy of capturing incoming light of the pixel. 


Allowable Subject Matter
6.  	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697